DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims recite a “machine-readable medium”.  
As per claims 21-30, the specification does not provide a definition for the claimed “machine readable medium”.  A Broadest reasonable interpretation for the term “MRM” would include both statutory embodiments and non-statutory embodiments such as signals.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.

Double Patenting (Statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 16/728,527. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Double Patenting (non statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/728,527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 11-20 of 16/728,527 teach the limitations of claims 21-30 of the instant application.  However, claims 11-20 do not recite that the use of a machine readable medium.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined a machine readable medium with the method steps of 16/728,527 because it would allow for a computer to be able to perform the method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 11-12, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 15-16 a of copending Application No. 16/729,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 8-9 and 15-16 anticipate claims 1-2, 11-12 and 21-22 of the instant application.
As per claim 1, claim 1 of the instant application is anticipated by claim 1 of 16/729,371.
As per claim 2, claim 2 of the instant application is anticipated by claim 2 of 16/729,371.

As per claim 12, claim 12 of the instant application is anticipated by claim 9 of 16/729,371.
As per claim 21, claim 21 of the instant application is anticipated by claim 15 of 16/729,371.
As per claim 22, claim 22 of the instant application is anticipated by claim 16 of 16/729,371.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobi et al. (US 2018/0365152) teaches a cache structure using a logical directory.  Lindsay (US 2014/0189881) teaches enhanced security for accessing virtual memory. Ronen et al. (US 2013/0262816) teaches a translation lookaside buffer for multiple context compute .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.